AO 470 (Rev. 61/09) Order Scheduling a Detention Hearing

 

UNITED STATES DISTRICT COURT

for the
District of NEVADA

United States of America

¥. Case No. 2:15-cr-00098-JAD

DALLAS HEDGE
Defendant

Sem! Seer! See! Stee” “ee”

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

 

_ Lloyd D. George, U.S. Courthouse .
Place 333 Las Vegas Blvd., South Courtroom No.: 3D
Las Vegas, NV 89101

 

 

 

Date and Time: 10/22/2019 3:00 p.m.

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States

marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

 

Date: Oct 22, 2019

 

Judge's signature

CAM FERENBACH, U.S. Magistrate Judge

Printed name and title

  
  

 
     
   
  
  

   

FILED — RENE ON
_ —— ser
ENTERED ng eA/PARTES OF REGORD

   

    
     
  

CLERK US DISTRICT COURT

DISTRICT OF NEVADA nay ny

   

 
